Exhibit 10.4.a

FIRST AMENDMENT OF THE

AMENDED AND RESTATED

FMC TECHNOLOGIES, INC.

INCENTIVE COMPENSATION AND STOCK PLAN

WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the Amended and
Restated FMC Technologies, Inc. Incentive Compensation and Stock Plan (the
“Plan”);

WHEREAS, the Compensation Committee of the Board of Directors of the Company now
deems it necessary and desirable to amend the Plan in certain respects; and

WHEREAS, this First Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;

NOW, THEREFORE, by virtue and in exercise of the powers reserved to the
Compensation Committee under Section 17 Amendment and Termination of the Plan,
the Plan is hereby amended in the following respects, effective December 6,
2011:

 

  1. Section 14.1 of the Plan is hereby amended in its entirety to read as
follows:

 

  14.1 Annual Retainer. Each Non-Employee Director will receive an Annual
Retainer in such amount as will be determined from time to time by the Board.
Until changed by resolution of the Board, the Grant Date of the Annual Retainer
will be May 1 of each year, and the amount of the Annual Retainer will be
reviewed and adjusted only by Board resolution. At the election of the
Non-Employee Director, all or a portion of the Annual Retainer may be paid in
the form of Stock Units or Restricted Stock Units on the Grant Date, provided
the Non-Employee Director makes an irrevocable election to receive such Stock
Units or Restricted Stock Units in lieu of cash on or before December 31 of the
year prior to the fiscal year in which the Annual Retainer is to be earned. Any
portion of the Annual Retainer for which the Non-Employee Director does not
elect to be paid in the form of Stock Units or Restricted Stock Units shall be
paid in cash in quarterly installments within seventy (70) days following the
end of each calendar quarter. The number of Stock Units or Restricted Stock
Units constituting the Annual Retainer for each Non-Employee Director will be
equal to the number obtained by dividing the value of the retainer which the
Non-Employee Director has elected to defer by the Fair Market Value of the
Common Stock on the Grant Date.



--------------------------------------------------------------------------------

  2. Section 14.7 of the Plan is hereby amended in its entirety to read as
follows:

 

  14.7 Settlement. Payments with respect to Stock Units or Restricted Stock
Units of a Non-Employee Director will be made in shares of Common Stock issued
to the Non-Employee Director as soon as practicable after his or her Separation
from Service, but in any event within seventy (70) days following such
Separation from Service. Notwithstanding the preceding to the contrary, in lieu
of receiving payment with respect to vested Stock Units or Restricted Stock
Units upon Separation from Service, a Non-Employee Director may elect on such
form as is designated by the Company to receive such payment either: (a) in a
certain calendar year (with payment to be made on May 1 of such year), with such
year elected to be no later than a year that is within fifteen (15) years of the
Grant Date of the Award or Annual Retainer for which such Stock Units or
Restricted Stock Units are payable, or (b) in annual installments over a period
not to exceed fifteen (15) years, with such installments commencing in a certain
calendar year, where such year elected is within fifteen (15) years of the Grant
Date of the Award or Annual Retainer for which such Stock Units or Restricted
Stock Units are payable (with each annual installment to be made on May 1 of
each year), provided, in either case, the Non-Employee Director makes an
irrevocable election to receive payment of such Stock Units or Restricted Stock
Units in the manner set forth under Section 14.7(a) or (b), on or before
December 31 of the year prior to the fiscal year in which the Award is granted
or the Annual Retainer to which the Stock Units or Restricted Stock Units is
related is to be earned. Further notwithstanding anything herein to the
contrary, payment with respect to vested Stock Units or Restricted Stock Units
will also be made in shares of Common Stock upon the Non-Employee Director’s
death or disability (as defined in Section 409A of the Code) or upon the
occurrence of a Change in Control, with such payment to be made as soon as
practicable after such death, disability or Change in Control, but in any event
within seventy (70) days following such death, disability, or Change in Control.
Stock Units or Restricted Stock Units will be valued using the Fair Market Value
of Common Stock on the last business day of his or her service on the Board for
settlements made at Separation of Service. For settlements of Stock Units or
Restricted Stock Units made in elected payment period, Stock Units or Restricted
Stock Units will be valued using the Fair Market Value of Common Stock on
May 1st of the payment year.